DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The rejection of claims 1-3, 5-21 and 26-27 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (at par. 5-7 of the 08/05/2020 Office action), is withdrawn in light of applicant’s 02/03/2021 amendments, and reasons for allowance, discussed below.
The rejection of claims 1-3, 5-21 and 26-27 under 35 USC § 103 over GOTTSCHALL (US 2014/0046023 A1), in view of DEISSLER (US 2002/0042487 A1) (at par. 8-24 of the 08/05/2020 Office action), is withdrawn in light of applicant’s 02/03/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.

Rejoinder
Claims 1-3, 5-14 and 16-30 as amended below, are allowable.  The restriction/election requirement made in the Office action dated July 12, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Claims 1-3, 5-14 and 16-30 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be 
Authorization for this examiner's amendment was given in a telephone interview with DONALD V. SCALTRITO (Reg. No. 59,985) on February 12, 2021.
The claims are amended as follows:
1.	(Currently Amended)  A biocompatible polymer system comprising at least one polymer, said polymer comprising (i) a plurality of pores and (ii) a sulfonic acid salt functionality;
said polymer system capable of adsorbing , 
wherein the polymer comprises residues of one or more monomers selected from acrylonitrile, butyl acrylate, butyl methacrylate, cetyl acrylate, cetyl methacrylate, divinylbenzene, ethyl acrylate, ethyl methacrylate, ethylstyrene, methyl acrylate, methyl methacrylate, octyl acrylate, octyl methacrylate, styrene, vinylbenzyl alcohol, vinylformamide, vinylnaphthalene, and vinyltoluene;
wherein the polymer’s pore structure has a total volume of pore sizes in the range of from 10 Å to 40,000 Å greater than 0.1 cc/g and less than 5.0 cc/g dry polymer; and
the biocompatible polymer system has improved biocompatibility by use of (i) a coating selected from a group consisting of 
wherein the polymer is in the form of a crosslinked polymer or a porous polymer; wherein the crosslinked polymer or porous polymer has been sulfonated under mild conditions that retain residual functionality of any unreacted double bonds and chloromethyl groups.
[...]
8.	(Currently Amended)  The biocompatibility imbuing modification of claim 7 wherein an
[...]
22.	(Currently Amended)  A method of perfusion comprising passing a physiologic fluid once through or by way of an 
23.	(Currently Amended)  A device for removing , 
24.	(Currently Amended)  The device of claim 23 wherein 
(Currently Amended)  The device of claim 23 wherein 
[...]
30.	(Currently Amended)  A biocompatible polymer system comprising at least one polymer, said polymer comprising (i) a plurality of pores and (ii) a sulfonic acid salt functionality;
said polymer system capable of adsorbing , 
wherein the polymer comprises residues of one or more monomers selected from acrylonitrile, butyl acrylate, butyl methacrylate, cetyl acrylate, cetyl methacrylate, divinylbenzene, ethyl acrylate, ethyl methacrylate, ethylstyrene, methyl acrylate, methyl methacrylate, octyl acrylate, octyl methacrylate, styrene, vinylbenzyl alcohol, vinylformamide, vinylnaphthalene, and vinyltoluene;
wherein the polymer’s pore structure has a total volume of pore sizes in the range of from 10 Å to 40,000 Å greater than 0.1 cc/g and less than 5.0 cc/g dry polymer; and
the biocompatible polymer system has improved biocompatibility by use of (i) a coating selected from a group consisting of 
wherein the polymer is in the form of a macroreticular porous polymer that has been sulfonated under mild conditions that retain residual functionality of any unreacted double bonds.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is GOTTSCHALL (US 2014/0046023 A1, Publ. Feb. 13, 2014; hereinafter, “Gottachall”).  Gottschall is directed to a specific sorbent for binding proteins and peptides, and separation method using the same.  Gottschall, title & abstract.  In this regard, Gottschall discloses a specific exemplary embodiment involving an underivitized intermediate (in the form of polystyrene-divinylbenzene copolymer spherical resin beads that are sulfonated into porous beads and crosslinked with polyvinylamine-polyvinyl- formamide copolymer) that is derivitized with in situ- activated 3-indolylpropionic acid and 4-imidazolylacrylic coupled to the amino groups of the intermediate (Gottschall, par. [0402], Ex. 1 & Table 2), whereby it is noted that:
0402], Ex. 1 & Table 2) relates to the requirements of independent claims 1 and 30 for “[a] biocompatible polymer system comprising at least one polymer, said polymer comprising (i) a plurality of pores and (ii) a sulfonic acid salt functionality,” and “wherein the biocompatible polymer system comprises a polymer comprising residues of one or more monomers selected from [...], divinylbenzene, [...], styrene, [...]”
“polyvinylamine-polyvinyl-formamide copolymer solution (BASF: Lupamin®) [that] was adsorbed onto the porous beads” (Gottschall, par. [0402], Ex. 1) relates to the requirements of independent claims 1 and 30 for “the biocompatible polymer system has improved biocompatibility by use of a coating selected from a group consisting of (i) [...], heparin-mimicking polymers [...]” (as well as par. [0098]-[0099], Ex. 6, of the instant published application, US 2018/0303870 A1, Publ. Oct. 25, 2018, (i.e., “Functionalization with Poly(N-Vinylpyrrolidone) as a Hemocompatible Coating”)).
Although Gottschall teaches “a pore size of from 10 nm to 400 nm [i.e., 100-4,000 Å], or a specific surface area of from 1 m2 g-1 to 1,000 m2 g-1, or a porosity of from 30% to 80% by volume” (Gottschall, par. [0076]), see par. 11-12 of the 08/05/2020 Office action (discussing US 2002/0042487 A1 by Deissler et al.) with regard to the requirement of independent claims 1 and 30 for “wherein the polymer’s pore structure has a total volume of pore sizes in the range of from 10 Å to 40,000 Å greater than 0.1 cc/g and less than 5.0 cc/g dry polymer.”  However, Gotschall’s sorbent is obtained from “Commercial polystyrene-divinylbenzene copolymer spherical resin beads [...that...] were first excessively sulphonated in concentrated sulphuric acid” (Gottschall, par. [0402], Ex. 1), and therefore Gottschall DOES NOT TEACH the requirement of independent claims 1 and 30 for a “polymer that has been sulfonated under mild conditions that retain residual functionality of any unreacted double bonds.”  In this regard, it is noted that par. [0011] of the instant published application, US 2018/0303870 A1, describes “incorporation of sulfonic acid groups onto the aromatic rings without oxidizing all residual double bonds” in order to “maintain protein sorption and ion exchange capabilities, while still leaving residual functional groups available for hemocompatibility improvement modifications”:
[0011]	The sorbent material described herein is uniquely designed to efficiently remove free hemoglobin, antibodies, bioactive lipids, cytokines, and potassium, from blood and blood products.  The polymer is multi-functional, retaining said biomolecules through tortuous path, sorption, pore capture, and ion exchange mechanisms.  Novel chemistry is used to synthesize the polymer, utilizing a controlled sulfonation procedure that allows for the incorporation of sulfonic acid groups onto the aromatic rings without oxidizing all residual double bonds.  This allows the polymeric matrix to maintain protein sorption and ion exchange capabilities, while still leaving residual functional groups available for hemocompatibility improvement modifications.  The balance between sulfonation and retention of residual double bonds is crucial for preparation of an effective polymer sorbent.
Thus, “sulfonat[ation] under mild conditions that retain residual functionality of any unreacted double bonds” distinguished the sorbent of the instant claims from Gottschall.

Conclusion
Claims 1-3, 5-14 and 16-30 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611